—Appeal from a judgment of Monroe County Court (Valentino, J.), entered November 21, 2000, convicting defendant upon his plea of guilty of criminal possession of a controlled substance in the fifth degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: County Court properly terminated defendant’s participation in the drug court program (see CPL 180.20 [3]) *908and. sentenced defendant to a term of incarceration of 3 to 6 years. The court imposed the term of incarceration based on the failure of defendant to report to the Day Reporting Center and his possession of cocaine when he was taken into custody the following day. The contention of defendant that the court failed to comply with the terms of the plea agreement by terminating his participation in the program and sentencing him before new charges were filed is not preserved for our review (see 470.05 [2]), and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see 470.15 [6] [a]). Present—Pigott, Jr., P.J., Hayes, Wisner, Scudder and Kehoe, JJ.